           Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 1 of 33



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

PEOPLE SOURCE STAFFING                      )
PROFESSIONALS, LLC, an                      )
Oklahoma limited liability company,         )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )
                                                        CIV-19-275-R
                                            ) Case No. _________________
ANNA WILLIAMSON, an individual,             )
WAYNE WILLIAMSON, an                        )
individual, KATHY WILLIAMSON,               )
an individual, and WILL SOURCE,             )
INC., a Delaware corporation,               )
                                            )
      Defendants.                           )


   PEOPLE SOURCE STAFFING PROFESSIONALS, LLC’S VERIFIED
 COMPLAINT FOR VIOLATIONS OF DEFEND TRADE SECRETS ACT AND
REQUEST FOR TEMPORARY RESTRAINING ORDER, PRELIMINARY AND
               PERMANENT INJUNCTIVE RELIEF

      Plaintiff, People Source Staffing Professionals, LLC (“People Source” or

“Plaintiff”), for its Verified Complaint for Violations of the Defendant Trade Secrets Act

and Request for Temporary Restraining Order, Preliminary and Permanent Injunctive

Relief (the “Verified Complaint”) against Defendants, Anna Williamson (“Anna”),

Wayne Williamson (“Wayne”), Kathy Williamson (“Kathy”) and Will Source, Inc.

(“Will Source”) (collectively “Defendants”), alleges and states as follows:

                                             Parties

      1.     People Source is a limited liability company organized and existing under

the laws of Oklahoma, with its principal place of business in Oklahoma City, Oklahoma.
               Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 2 of 33



          2.     People Source is also licensed to do business in the State of Louisiana and

has offices in Monroe and Ruston, Louisiana.

          3.     Anna is an individual who, upon information and belief, resides in Monroe,

Louisiana.

          4.     Wayne is an individual who, upon information and belief, resides in

Monroe, Louisiana.

          5.     Kathy is an individual who, upon information and belief, resides in

Monroe, Louisiana.

          6.     Will Source is a corporation organized and existing under the laws of the

State of Delaware, with its principal place of business, upon information and belief,

located in Monroe, Louisiana.

                                       Jurisdiction and Venue

          7.     This Court has personal jurisdiction over all parties to this action. People

Source is headquartered in Oklahoma and its principal place of business is Oklahoma.

The Defendants, while not citizens of Oklahoma, have established the necessary

minimum contacts with the State of Oklahoma for personal jurisdiction, and have

purposefully availed themselves of the laws of this State. The minimum contacts and

purposeful availing of the laws of Oklahoma are discussed in greater detail in Paragraphs

12, 28, 29, 35, 43 and 58 of the Verified Complaint, which are incorporated by reference

herein.

          8.     This Court also has subject matter jurisdiction in this action pursuant to 28

U.S.C. § 1331 as People Source asserts claims pursuant to federal statute 18 U.S.C.

                                               2
             Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 3 of 33



§ 1836, et seq. (the Federal Defend Trade Secrets Act referred to herein as the

“DTSA”).

       9.      This Court also retains diversity jurisdiction over the parties to this action

in that the amount in controversy is in excess of Seventy Five Thousand Dollars

($75,000.00), and diversity between the parties exists in that People Source is a citizen of

the State of Oklahoma, while Defendants Anna, Kathy and Wayne Williamson are

citizens of the State of Louisiana, and Will Source is a corporation organized and existing

under the laws of the State of Delaware, with its principal place of business, upon

information and belief, located in Monroe, Louisiana.

       10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as a substantial

amount of the wrongdoing engaged in by the Defendants took place in Oklahoma as the

Defendants utilized computer servers housed in Oklahoma for the transmission and

misappropriation of People Source’s trade secrets and confidential business information.

                                          People Source

       11.     People Source was founded in December 2001 and is in the highly-

competitive business of providing temporary staffing for People Source’s employer

customers, as well as providing direct hire staffing placement of employees for People

Source’s employer customers. People Source employs approximately 10,000 temporary

staff employees.

       12.     People Source has a centralized back office for all personnel, human

resource, financial and accounting functions for all of its offices. Area Managers and

Regional Vice-Presidents contact the Oklahoma City office on a daily basis for such back

                                              3
             Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 4 of 33



office services and regularly access the People Source computer system located in

Oklahoma City. All payroll payments for all the People Source offices are managed in

Oklahoma City and payroll information is submitted to the Oklahoma City office from all

People Source offices.

       13.     People Source’s corporate office is located in Oklahoma City, Oklahoma,

but it also has eleven (11) offices located throughout Oklahoma, Arkansas, Tennessee

and Louisiana.

       14.     On February 1, 2016, People Source acquired its two (2) Louisiana

locations in Monroe and Ruston, Louisiana from Diversity One, Inc., the predecessor by

merger of Defendant Will Source, an entity wholly owned by Wayne and his wife Kathy

Williamson.

       15.     People Source’s success in the highly competitive, temporary staffing and

direct hire staffing businesses is based in large part on its ability to service and develop

relationships with its customers. To meet its customers’ service expectations and needs,

People Source has developed and maintained, at great expense, valuable working

relationships and substantial goodwill with its employer customers and its temporary

staff, both of which are of paramount significance to its business reputation and success.

People Source also develops and maintains a yearly budget for each of its locations which

are based on its employer customers’ anticipated staffing needs and the availability of

temporary staffing in each of the markets in which it maintains operations.

       16.     Due to the competitive nature of People Source’s business, People Source

undertakes all reasonable efforts to shield its trade secrets and other confidential and

                                             4
             Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 5 of 33



proprietary business information from its competitors, e.g., pricing structure, sales

techniques, sales strategies, bid proposals, contracts, budget proposals, business records,

customer lists, current and proposed services, etc…. This confidential and proprietary

business information has independent economic value, both actual and potential, because

it is not generally known or readily ascertainable to the public or competitors -- People

Source considers this information a valuable trade secret. Indeed, People Source’s trade

secrets and other confidential and proprietary business information afford People Source

a competitive advantage over its competitors.

       17.     People Source’s trade secrets and other confidential and proprietary

information are known only to select People Source employees who require high-level

access to access it in order to service People Source’s customers. All People Source

employees are informed of the sensitive nature of this information and are explicitly

directed not to disclose this information to third parties. See Exhibit 1, pg. 14, People

Source Employee Handbook.           People Source further protects the secrecy and

confidentiality of its trade secrets and other confidential and proprietary information by:

(a) implementing restrictive covenant agreements, as well as issuing and enforcing

employee handbooks, which describe trade secrets and other confidential and proprietary

business information and impose non-disclosure obligations on the employees; and (b)

maintaining trade secrets and other confidential and proprietary business information on

password protected computer systems with login procedures that restrict access to only

certain select People Source personnel.



                                            5
            Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 6 of 33



      18.     People Source derives economic value from the secrecy of its trade secrets

and other confidential and proprietary information.       If disclosed to or used by a

competitor, the competitor would be enabled to unfairly compete against People Source

in the temporary staffing and direct hire placement staffing businesses. For instance, the

disclosure of People Source’s customer specific employment and staffing information,

bid proposals and pricing structures would enable a competitor to underbid People Source

when submitting competing bids on a temporary staffing or direct hire placement project

and would enable a competitor to use People Source’s customer-specific employment and

staffing information without having to spend the time, effort, expense and resources that

People Source expended in developing this custom-tailored approach to People Source’s

customer base. Under these circumstances, the economic value of People Source’s trade

secrets and other confidential and proprietary information would be severely and

irreparably damaged, if not completely lost, as would People Source’s hard-fought

advantage over its competitors.

                          Anna’s Employment with People Source

      19.     On July 14, 2016, five (5) months after People Source acquired its Monroe

and Ruston, Louisiana offices from Will Source, at the encouragement of Wayne and

Kathy, People Source hired Anna, Wayne and Kathy’s daughter, as the Area Manager for

the Louisiana offices of People Source in Monroe and Ruston See Exhibit 2, Anna’s

Employment Letter.      Anna’s employment coincided with Kathy’s last day as an

employee of People Source, where Kathy had provided office management during the



                                            6
            Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 7 of 33



transition after People Source acquired the Monroe and Ruston offices from Kathy’s

company, Defendant Will Source.

      20.     As part of Anna’s initial employment with People Source, she was provided

a copy of the People Source Employee Handbook See Ex. 1, Handbook, page 14) to

which she was subject and that includes the following provision relating to Confidential

Business Information of People Source:


      I understand that if hired, I may have access to certain proprietary and/or
      confidential information that has been developed by People Source or its
      clients to which I am assigned. I agree that such information, knowledge or
      other data includes all information, materials and data of any nature
      whatsoever, in whatever form, whether electronic, written, oral or any other
      form, that People Source or clients has a legitimate business interest in
      protecting any and all information which is not publicly available through
      legitimate means (collectively, “Confidential Business Information”).

      I agree that all such Confidential Information, without regard to form,
      derives independent economic value, actual or potential, from not being
      generally known to, and not being readily ascertainable by ordinary means,
      other persons who can obtain economic value from its disclosure or use,
      that such Confidential Information is the subject of this restriction and that
      People Source’s efforts are reasonable under the circumstances to maintain
      the Confidential Information’s secrecy. In the event that I am hired, I am
      authorized to use and disclose, and I agree to use and disclose, Confidential
      Information only as necessary in the performance of my duties for People
      Source and/or People Source’s client. Otherwise, I agree to keep all such
      Confidential Information strictly confidential, both during my
      employment with People Source and thereafter. I further agree that I
      will not use Confidential Information of People Source or its clients for
      my own personal benefit or for the benefit of any third party during
      my employment or thereafter.

      Emphasis supplied.




                                            7
             Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 8 of 33



       21.     In her role as Area Manager, Anna had access to all of People Source’s

customer-specific employment and staffing information and all of People Source’s

financial information relating to its customers and business in Louisiana.

       22.     In her role as Area Manager, Anna was responsible for growing People

Source’s revenues in Monroe and Ruston by adding new customers to the existing

customer base in Monroe and Ruston.

       23.     As Area Manager, Anna was responsible for providing People Source’s

Corporate Office with monthly financial reports on the Monroe and Ruston office that

would be used to determine the commissions payable to employees working in such

offices and for determining Anna’s commissions based on the profitability of the Monroe

and Ruston offices.

       24.     Anna performed the duties of Area Manager for the Monroe and Ruston

locations until May 1, 2017 when she was promoted to Regional Vice-President for

People Source’s Northeast Region, which included Louisiana, Tennessee and Arkansas

because, as indicated in her offer letter, she “will be a tremendous asset in growing this

region.” See Exhibit 3, Anna’s Promotion Letter.

       25.     In her role as Regional Vice-President Anna was responsible for growing

People Source’s revenues in her region by adding new customers to the existing offices

and finding new markets to open additional People Source offices. Indeed, Anna’s

promotion letter specifically provides “[o]ur goal is for you to look for opportunities for

new locations such as Lake Charles and Texarkana with potential success.” See Ex. 3.



                                             8
            Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 9 of 33



      26.     On several occasions, Anna recommended to the management team of

People Source that People Source should open an office in Alexandria, Louisiana and on

several occasions People Source Management encouraged and directed Anna to gather

the information necessary to open such an office in Alexandria, Louisiana and present the

plan for this expansion to People Source Management.

      27.     In her role as Regional Vice-President, Anna had access to all of People

Source’s customer-specific employment and staffing information and all of People

Source’s financial information relating to People Source’s customers and People Source’s

business in Louisiana, Tennessee and Arkansas.

      28.     As both Area Manager and Regional Vice-President, Anna communicated

with People Source’s customers, and was exposed to and direct access to trade secrets

and other confidential and proprietary business information relating to People Source’s

customers, employees, suppliers, and business methods and practices. More specifically,

Anna had access to People Source’s pricing lists, customer lists, customer information,

billing information, customer specific budgets, customer specific staffing needs, personal

employee information, marketing plans, bid proposals, work orders, etc..

      29.     As Area Manager and Regional Vice-President, Anna accessed the back

office computer systems of People Source in Oklahoma City and visited the Corporate

Headquarters of People Source in Oklahoma City.

      30.     On Friday, March 15, 2019, without any notice or indication, Anna

unexpectedly emailed People Source Management with notice that she was resigning

effective immediately. See Exhibit 4, Anna’s Resignation Letter. Anna chose this date

                                            9
          Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 10 of 33



deliberately because she knew that People Source’s Chief Executive Office had just

departed for a trip out of the country and People Source’s President had just left on a

vacation with her family out of state, leaving People Source management in a vulnerable

state for what the defendants planned to do next.

       31.    Within an hour or so of Anna’s resignation, all of People Source’s

employees in their Louisiana office resigned en masse, emailing letters of resignation to

People Source that were effective immediately with all of this correspondence parroting

precisely the same language used by each other and by Anna in her own resignation

letter. See Exhibit 5, Employee Resignation Letters.

       32.    Presently, Anna is employed by Will Source, where she has been a

Corporate Officer during the time she was an employee and Regional Vice-President of

People Source. See Exhibit 6, Louisiana Secretary of State Report on Will Source, Inc.

       33.    Will Source is a direct competitor of People Source, with offices in Monroe

and Ruston. See Exhibit 7, Will Source Website Print Out.

                           Wayne’s Engagement with People Source

       34.    As part of the transaction whereby People Source acquired its two (2)

Louisiana locations in Monroe and Ruston Louisiana from Will Source’s predecessor

Diversity One, Inc., Wayne entered into a Consulting Agreement with People Source

“with respect to certain temporary staffing services in the State of Louisiana, in particular

relating to such services in and around the Louisiana cities of Monroe and Ruston, the

Parishes in which such cities are located and the Parishes contiguous thereto, and other



                                             10
         Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 11 of 33



such services as requested…” by People Source. See Exhibit 8, Wayne’s Consulting

Agreement.

      35.      Wayne’s engagement with People Source was to serve as a broker and

consultant for future acquisition projects for People Source and to refer customers to

People Source, for which Wayne would receive commissions for such referrals. During

the course of this engagement, Wayne made a number of referrals to People Source's

Management in Oklahoma City and worked with People Source's Management in

Oklahoma City, some resulting in business deals for which People Source paid Wayne

commissions.

      36.      Section 7(a) and 7(b) of Wayne’s Consulting Agreement (Ex. 8) contains

the following language relating to non-disclosure of People Source’s Confidential

Information:


      (a)     Confidential Information. Consultant acknowledges that (i) upon
      execution of this Agreement and during the term of this Agreement and as a
      part of his engagement by the Company and any subsidiaries, whether
      pursuant to this Agreement or otherwise, Consultant has been and will be
      afforded access to Confidential Information as hereinafter defined; (ii)
      public disclosure of such Confidential Information could have a material
      adverse impact on the Company and its business; and (iii) as a result of his
      access to such Confidential Information, Consultant will attain substantial
      expertise, skill and knowledge with respect to the Company's business.
      Consultant acknowledges that the provisions of this Section 0 are
      reasonable and necessary with respect to the improper use or disclosure of
      Confidential Information. As used in this Agreement, "Confidential
      Information" means any information, knowledge or data of any nature and
      in any form (including information that is electronically transmitted or
      stored on any form of storage media) relating to the past, current or
      prospective business or operations of the Company, that at the time or times
      concerned is not generally known to persons engaged in businesses similar
      to those conducted or contemplated by the Company (other than

                                          11
  Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 12 of 33



information known by such persons through a violation of an obligation of
confidentiality to the Company), whether produced by the Company or any
of its consultants, agents or independent contractors or by Consultant, and
whether or not marked confidential, including without limitation
information relating to the Company's products and services, business
plans, business acquisitions, processes, product or service research and
development methods or techniques, inventions and improvements, training
methods and other operational methods or techniques, quality assurance
procedures or standards, operating procedures, files, plans, specifications,
proposals, drawings, charts, graphs, support data, trade secrets, supplier
lists, supplier information, purchasing methods or practices, distribution
and selling activities, consultants' reports, marketing and engineering or
other technical studies, maintenance records, employment or personnel
data, marketing data, strategies or techniques, financial reports, budgets,
projections, cost analyses, price lists and analyses, employee lists, customer
lists, customer source lists, proprietary computer software, and internal
notes and memoranda relating to any of the foregoing.

(b)    Non-Disclosure of Confidential Information. In consideration of the
foregoing and of continued engagement by the Company and the
compensation paid or provided and to be paid or provided to Consultant by
the Company pursuant to this Agreement, Consultant hereby covenants
and agrees that both during and after the term of this Agreement,
Consultant shall not, without the Company's prior written consent or as
may be required by law or legal process, disclose, communicate, divulge
or make available to any person or entity (other than the Company), or
use for any purpose other than for the exclusive benefit of the
Company, any Confidential Information, whether Consultant has such
information in his memory or embodied in writing or other physical form.
Upon termination of Consultant's engagement hereunder, Consultant shall
deliver promptly to the Company any Confidential Information in his
possession, including any duplicates thereof and any notes or other records
Consultant has prepared with respect thereto. In the event that the
provisions of any applicable law or the order of any court would require
Consultant to disclose or otherwise make available any Confidential
Information then Consultant shall give the Company prompt prior written
notice of such required disclosure and an opportunity to contest the
requirement of such disclosure or apply for a protective order with respect
to such Confidential Information by appropriate proceedings. Consultant
agrees that disclosures made by the Company to governmental authorities,
to its customers or potential customers, to its suppliers or potential
suppliers, to its employees or potential employees, to its consultants or
potential consultants or disclosures made by the Company in any litigation

                                     12
           Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 13 of 33



      or administrative or governmental proceedings shall not mean that the
      matters so disclosed are available to the general public. The foregoing,
      however, shall not limit the Company's authority to determine whether or
      not any such information has been so disclosed.

      Emphasis supplied.

      37.     Section 7(c) of Wayne’s Consulting Agreement (Ex. 8) contains the

following language relating to the prohibition of utilizing People Source’s Confidential

Information for Wayne’s personal benefit or the benefit of third parties, stating as

follows:


      (i)    The Company shall disclose to Consultant, or place Consultant in a
      position to have access to or develop, trade secrets or confidential
      information of the Company; and/or shall entrust Consultant with business
      opportunities of the Company; and/or shall place Consultant in a position to
      develop business goodwill on behalf of the Company.

      (ii)    Consultant agrees not to disclose or utilize, for Consultant's
      personal benefit or for the direct or indirect benefit of any other person
      or entity, or for any other reason, whether for consideration or
      otherwise, during the term of his engagement hereunder or at any time
      thereafter, any information, ideas, concepts, improvements, discoveries or
      inventions, whether patentable or not, which are conceived, made,
      developed, or acquired by Consultant, individually or in conjunction with
      others, during Consultant's Engagement by the Company (whether during
      business hours or otherwise and whether on the Company's premises or
      otherwise) which relate to the business, products, or services of the
      Company (including, without limitation, all such business ideas, prospects,
      proposals or other opportunities which are developed by Consultant during
      his employment hereunder, or originated by any third party and brought to
      the attention of Consultant during his employment hereunder, together with
      information relating thereto (including, without limitation, data,
      memoranda, opinions or other written, electronic or charted means, or any
      other trade secrets or other confidential or proprietary information of or
      concerning the Company) (collectively, "Business Information").
      Moreover, all documents, drawings, notes, files, data, records,
      correspondence, manuals, models, specifications, computer programs, E-
      mail, voice mail, electronic databases, maps, and all other writings or
      materials of any type embodying any such Business Information are and

                                          13
             Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 14 of 33



       shall be the sole and exclusive property of the Company. Upon termination
       of Consultant's engagement hereunder, for any reason, Consultant promptly
       shall deliver all Business Information, and all copies thereof, to the
       Company. As a result of knowledge of confidential Business Information
       of third parties, such as customers, suppliers, partners, joint ventures, and
       the like, of the Company, Consultant also agrees to preserve and protect the
       confidentiality of such third party Business Information to the same extent,
       and on the same basis, as the Company's Business Information.

       Emphasis supplied.

       38.      Section 7(d) of Wayne’s Consulting Agreement (Ex. 8) contains the

following language relating to Wayne’s agreement not to recruit People Source’s

employees, stating as follows:


       (d)     Non-Recruitment of Company Consultants. During the term of
       Consultant's engagement under this Agreement and for a period of two
       (2) years thereafter, Consultant will not directly or indirectly (i) recruit,
       solicit, encourage or induce any employee of the Company to terminate
       such employment, (ii) otherwise disrupt any such employee's relationship
       with the Company, or (iii) whether individually or as owner, agent,
       employee, consultant or otherwise, hire, employ or offer employment to
       any person who is or was employed by the Company or an Affiliate thereof,
       whether or not such engagement is solicited by Consultant.

       Emphasis supplied.

       39.      Section 7(e) of Wayne’s Consulting Agreement (Ex. 8) contains the

following language relating to Wayne’s agreement not to solicit People Source’s

customers, stating as follows:


       (e)      Non-Solicitation of Customers or Other Persons.

             (i)     During the term of Consultant's engagement under this
       Agreement and for a period of two (2) years thereafter, Consultant shall
       not solicit, induce, or attempt to induce any past, current or potential
       customer of the Company to (A) cease doing business in whole or in part
       with or through the Company or otherwise disrupt any previously

                                            14
          Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 15 of 33



       established relationship existing between such customer and the Company,
       or (B) do business with any other person or entity which performs services
       materially similar to or competitive with those provided by the Company.
       For purposes of this Agreement, current customers shall include all New
       Customers of the Company that Consultant may develop on behalf of the
       Company. Also, for purposes of this Agreement, potential customers shall
       include all individuals or companies that Consultant calls on while engaged
       by the Company and all individuals and companies that Consultant and the
       Company discuss calling on during the term of this Agreement.

              (ii)    During the term of Consultant's engagement under this
       Agreement and for a period of two (2) years thereafter, Consultant shall
       not solicit, induce, or attempt to induce any supplier, lessor, licensor, or
       other person who has a business relationship with the Company, or who on
       the date Consultant's engagement hereunder is engaged in discussions or
       negotiations to enter into a business relationship with the Company, to
       discontinue or reduce the extent of such relationship with the Company.

       Emphasis supplied.

       40.    And, Section 7(f) of Wayne’s Consulting Agreement (Ex. 8) contains the

following language relating to Wayne’s agreement not to compete against People Source,

stating as follows:


       (f)    Non-Competition with the Company. Consultant acknowledges and
       agrees that the services which have been and will be performed by
       Consultant for the Company, whether during his engagement with the
       Company otherwise than pursuant to this Agreement, include services of a
       special, unique, unusual, extraordinary and intellectual character.
       Consultant further acknowledges that Consultant will be an integral part of
       conceiving, developing, marketing and selling the services in the
       Consultant's Restricted Territory. Consultant further acknowledges that, by
       virtue of the character of his services, Consultant will be deemed to have
       worked for the Company at any and every location in the geographic area
       of the Consultant's Restricted Territory. Therefore, Consultant hereby
       covenants and agrees that during the term of Consultant's engagement
       hereunder and for a period of two (2) years thereafter, Consultant will
       not directly or indirectly engage or invest in, own, manage, operate,
       control or participate in the ownership, management, operation or
       control of, be employed by, associated or connected with, or render
       services or advice to, any other business whose services, products or

                                           15
         Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 16 of 33



      activities compete in whole or in part with the services, products or
      activities of the Company, within the Consultant's Restricted
      Territory. Consultant and the Company agree that the covenants
      contained in this Section 0, including the terms and geographical areas
      encompassed therein, are necessary and reasonable in order to protect the
      Company in the conduct of its business and preserve and protect the
      Company's business in accordance with La. Rev. Stat. Ann. 23:921(c). As
      used herein, "Restricted Territory" means any parish in which the Company
      had an office or had clients and any parishes contiguous thereto.

      Emphasis supplied.

      41.    Wayne’s final day of his engagement pursuant to Wayne’s Consulting

Agreement was February 1, 2018, and as such all of the restrictive covenants set forth

above remain in full force and effect as against Wayne and to protect People Source.

                           Kathy’s Employment with People Source

      42.    As part of the transaction whereby People Source acquired its two

Louisiana locations in Monroe and Ruston from Will Source’s predecessor Diversity

One, Inc., which was owned by Kathy, she entered into full-time Employment Agreement

with People Source to provide management of the two locations during the transition

period needed to find a new Area Manager. See Exhibit 9, Kathy’s Employment

Agreement.

      43.    Just like Anna, when Kathy was the Area Manager in Louisiana for People

Source, Kathy would access the back office computer systems of People Source and

would regularly work with and communicate with People Source's back office staff in

Oklahoma City.

      44.    As part of Kathy’s employment with People Source, she was provided a

copy of the People Source Employee Handbook (Ex. 1, pg. 14) to which she was subject

                                           16
         Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 17 of 33



and that includes the following provision relating to Confidential Business Information of

People Source:


      I understand that if hired, I may have access to certain proprietary and/or
      confidential information that has been developed by People Source or its
      clients to which I am assigned. I agree that such information, knowledge or
      other data includes all information, materials and data of any nature
      whatsoever, in whatever form, whether electronic, written, oral or any other
      form, that People Source or clients has a legitimate business interest in
      protecting any and all information which is not publicly available through
      legitimate means (collectively, “Confidential Business Information”).

      I agree that all such Confidential Information, without regard to form,
      derives independent economic value, actual or potential, from not being
      generally known to, and not being readily ascertainable by ordinary means,
      other persons who can obtain economic value from its disclosure or use,
      that such Confidential Information is the subject of this restriction and that
      People Source’s efforts are reasonable under the circumstances to maintain
      the Confidential Information’s secrecy. In the event that I am hired, I am
      authorized to use and disclose, and I agree to use and disclose, Confidential
      Information only as necessary in the performance of my duties for People
      Source and/or People Source’s client. Otherwise, I agree to keep all such
      Confidential Information strictly confidential, both during my
      employment with People Source and thereafter. I further agree that I
      will not use Confidential Information of People Source or its clients for
      my own personal benefit or for the benefit of any third party during
      my employment or thereafter.

      Emphasis supplied.

      45.      Sections 5(a) and 5(b) of Kathy’s Employment Agreement contain the

following language relating to non-disclosure of People Source’s Confidential

Information:


      (a)    Confidential Information. Employee acknowledges that (i) upon
      execution of this Agreement and during the term of this Agreement and as a
      part of his engagement by the Company and any subsidiaries, whether
      pursuant to this Agreement or otherwise, Employee has been and will be
      afforded access to Confidential Information as hereinafter defined; (ii)

                                           17
  Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 18 of 33



public disclosure of such Confidential Information could have a material
adverse impact on the Company and its business; and (iii) as a result of his
access to such Confidential Information, Employee will attain substantial
expertise, skill and knowledge with respect to the Company's business.
Employee acknowledges that the provisions of this Section 0 are reasonable
and necessary with respect to the improper use or disclosure of Confidential
Information. As used in this Agreement, "Confidential Information" means
any information, knowledge or data of any nature and in any form
(including information that is electronically transmitted or stored on any
form of storage media) relating to the past, current or prospective business
or operations of the Company, that at the time or times concerned is not
generally known to persons engaged in businesses similar to those
conducted or contemplated by the Company (other than information known
by such persons through a violation of an obligation of confidentiality to
the Company), whether produced by the Company or any of its consultants,
agents or independent contractors or by Employee, and whether or not
marked confidential, including without limitation information relating to
the Company's products and services, business plans, business acquisitions,
processes, product or service research and development methods or
techniques, inventions and improvements, training methods and other
operational methods or techniques, quality assurance procedures or
standards, operating procedures, files, plans, specifications, proposals,
drawings, charts, graphs, support data, trade secrets, supplier lists, supplier
information, purchasing methods or practices, distribution and selling
activities, consultants' reports, marketing and engineering or other technical
studies, maintenance records, employment or personnel data, marketing
data, strategies or techniques, financial reports, budgets, projections, cost
analyses, price lists and analyses, employee lists, customer lists, customer
source lists, proprietary computer software, and internal notes and
memoranda relating to any of the foregoing.

(b)    Non-Disclosure of Confidential Information. In consideration of the
foregoing and of continued employment by the Company and the
compensation and benefits paid or provided and to be paid or provided to
Employee by the Company pursuant to this Agreement, Employee hereby
covenants and agrees that both during and after the term of this
Agreement, Employee shall not, without the Company's prior written
consent or as may be required by law or legal process, disclose,
communicate, divulge or make available to any person or entity (other
than the Company), or use for any purpose other than for the exclusive
benefit of the Company, any Confidential Information, whether
Employee has such information in her memory or embodied in writing or
other physical form. Upon termination of Employee's employment

                                      18
          Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 19 of 33



       hereunder, Employee shall deliver promptly to the Company any
       Confidential Information in her possession, including any duplicates
       thereof and any notes or other records Employee has prepared with respect
       thereto. In the event that the provisions of any applicable law or the order
       of any court would require Employee to disclose or otherwise make
       available any Confidential Information then Employee shall give the
       Company prompt prior written notice of such required disclosure and an
       opportunity to contest the requirement of such disclosure or apply for a
       protective order with respect to such Confidential Information by
       appropriate proceedings. Employee agrees that disclosures made by the
       Company to governmental authorities, to its customers or potential
       customers, to its suppliers or potential suppliers, to its employees or
       potential employees, to its consultants or potential consultants or
       disclosures made by the Company in any litigation or administrative or
       governmental proceedings shall not mean that the matters so disclosed are
       available to the general public. The foregoing, however, shall not limit the
       Company's authority to determine whether or not any such information has
       been so disclosed.

       Emphasis supplied.

       46.    Section 5(c) of Kathy’s Employment Agreement contains the following

language relating to the prohibition of utilizing People Source’s Confidential Information

for Kathy’s personal benefit or the benefit of third parties, stating as follows:


       (i)    The Company shall disclose to Employee, or place Employee in a
       position to have access to or develop, trade secrets or confidential
       information of the Company; and/or shall entrust Employee with business
       opportunities of the Company; and/or shall place Employee in a position to
       develop business goodwill on behalf of the Company.

       (ii)   Employee agrees not to disclose or utilize, for Employee's
       personal benefit or for the direct or indirect benefit of any other person
       or entity, or for any other reason, whether for consideration or
       otherwise, during the term of her employment hereunder or at any
       time thereafter, any information, ideas, concepts, improvements,
       discoveries or inventions, whether patentable or not, which are conceived,
       made, developed, or acquired by Employee, individually or in conjunction
       with others, during Employee 's Employment by the Company (whether
       during business hours or otherwise and whether on the Company's premises
       or otherwise) which relate to the business, products, or services of the

                                              19
         Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 20 of 33



      Company (including, without limitation, all such business ideas, prospects,
      proposals or other opportunities which are developed by Employee during
      her employment hereunder, or originated by any third party and brought to
      the attention of Employee during her employment hereunder, together with
      information relating thereto (including, without limitation, data,
      memoranda, opinions or other written, electronic or charted means, or any
      other trade secrets or other confidential or proprietary information of or
      concerning the Company) (collectively, "Business Information").
      Moreover, all documents, drawings, notes, files, data, records,
      correspondence, manuals, models, specifications, computer programs, E-
      mail, voice mail, electronic databases, maps, and all other writings or
      materials of any type embodying any such Business Information are and
      shall be the sole and exclusive property of the Company. Upon termination
      of Employee’s employment hereunder, for any reason, Employee promptly
      shall deliver all Business Information, and all copies thereof, to the
      Company. As a result of knowledge of confidential Business Information
      of third parties, such as customers, suppliers, partners, joint ventures, and
      the like, of the Company, Employee also agrees to preserve and protect the
      confidentiality of such third party Business Information to the same extent,
      and on the same basis, as the Company's Business Information.

      Emphasis supplied.

                        Defendants’ Wrongful and Unlawful Conduct

      47.    Upon information and belief, Anna, Wayne, Kathy, and Will Source, acting

through its owners and corporate officers, Anna and Kathy, in October 2018, hatched the

plan and began planning a coordinated effort to take all of People Source’s trade secrets

and confidential business information relating to its business in Louisiana, including all

of People Source’s customer specific employment and staffing information and all of

People Source’s financial information relating to People Source’s customers and

operations in Louisiana, in violation of the DTSA, Anna’s Employment Agreement,

Wayne’s Consulting Agreement, Kathy’s Employment and People Sources Employee




                                           20
         Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 21 of 33



Manual all for their own personal benefit and the financial benefit of their company,

defendant Will Source.

      48.    Upon information and belief, Anna, Wayne, Kathy, and Will Source, acting

through its owners and corporate officers, Anna and Kathy, did in October 2018, seek a

contract with Avionte, the same staffing company billing service used by People Source,

so that they could easily transfer all of People Source’s trade secrets and confidential

business information they planned to misappropriate relating to its business in Louisiana,

including all People Source’s customer specific employment and staffing information and

all of People Source’s financial information relating to People Source’s customers and

operations in Louisiana,

      49.    Upon information and belief, Anna, Wayne, Kathy, and Will Source, acting

through its owners and corporate officers, Anna and Kathy, did in October 2018, take all

the information that Anna had gathered relating to establishing an office in Alexandria,

Louisiana for People Source, and used those misappropriated trade secrets, confidential

business information and business plans and strategies of People Source about the

Alexandria, Louisiana market that Anna gathered while she was a full-time employee of

People Source (with fiduciary obligations to her employer) and conspired to and did use

the same to open an office for Will Source in Alexandria, Louisiana.

      50.    Upon information and belief, in late 2018 and early 2019, Anna began to

copy all of People Source’s trade secrets and other confidential business information

relating to its business in Louisiana, including all of People Source’s customer specific



                                           21
         Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 22 of 33



employment and staffing information and contracts, and all of People Source’s financial

information relating to People Source’s customers and operations in Louisiana.

      51.    Upon information and belief, Anna, while working full-time for People

Source began to notify People Source’s customers that she, Wayne and Kathy would be

moving all of People Source’s Louisiana employees (both personnel in the Monroe and

Rustin offices and the temporary staff placed at and working for the People Source

Employer customers) to a new operation in Monroe.

      52.    Upon information and belief, a week to ten (10) days before the Anna

Resignation Letter and the Employee Resignation Letters were submitted, Anna

incredibly (and deceitfully) told all of the People Source’s Monroe and Ruston office

personnel that “we are moving to new offices” and did not mention to any of People

Source’s Monroe and Ruston office personnel that the “new offices” were actually offices

of Will Source.

      53.    Upon information and belief, the day before the Anna Resignation Letter

and the Employee Resignation Letters were submitted, Anna informed all of the People

Source’s Monroe and Ruston office personnel for the first time that the “new offices”

were owned by Will Source and that they would be resigning from People Source the

next day and all going to work for Will Source.

      54.    Upon information and belief, Anna intimidated and cajoled all of People

Source’s Monroe and Ruston office personnel to send their resignation letters to People

Source Management or either risk discharge from People Source (their true employer), or

the prospect of not being hired by the doppelganger new employer they had created in the

                                           22
          Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 23 of 33



shadows to supplant People Source. The defendants created the proverbial rock and a

hard place and threw the employees into that impossible situation for their own personal

gain.

        55.   Anna also told these employees that People Source was having financial

problems and that People Source had failed to pay commissions due in Louisiana -- both

false statements made to convince People Source's employees to resign and join Will

Source.

        56.   Upon information and belief, Wayne displayed his true intent when he told

several People Source employees in Monroe and Ruston that, “he had [People Source’s

Chief Executive Officer] David’s balls in his hand and that he was going to force David

to sell him back the company for far less than People Source paid for it.”

        57.   On March 15, 2019, the day that Anna sent the Anna Resignation Letter

and all the People Source employees in Monroe and Ruston sent the Employee

Resignation Letters, Anna, Wayne and Kathy held a party at the new Will Source offices,

serving food and champagne ostensibly to celebrate Will Source’s new office, but

actually to celebrate having misappropriated all of People Sources trade secrets and

confidential business information from its Louisiana operations by deceptive and

improper means. Wayne gathered all the employees together and informed them he was

happy they were joining the Will Source Team then had all the employees join hands in a

circle and Wayne led them in prayer.

        58.   Upon information and belief, Anna, Wayne, Kathy, and Will Source, acting

through its owners and corporate officers, Anna and Kathy, surreptitiously converted

                                            23
         Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 24 of 33



trade secrets and other confidential and proprietary information from People Source and

are using this highly-confidential information to create an unfair competitive advantage

to the detriment of People Source -- Anna, Wayne, Kathy, and Will Source, acting

through its owners and corporate officers, Anna and Kathy, continue to use People

Source’s highly-confidential information. Anna, Wayne, Kathy, and Will Source, acting

through its owners and corporate officers, Anna and Kathy, are all active participants in

this wrongful and unlawful conduct and procured People Source’s trade secrets and other

confidential and proprietary business information with full knowledge they did not have

People Source’s consent. Upon information and belief, Defendants utilized computer

servers housed in Oklahoma for the transmission and misappropriation of People

Source’s trade secrets and confidential business information, thereby crossing state lines

and intentionally reaching into the State of Oklahoma in order to engage in wrongdoing.

      59.    Upon information and belief, Anna, Wayne, Kathy, and Will Source, acting

through its owners and corporate officers, Anna and Kathy, also took People Source’s

trade secrets and other confidential and proprietary business information and are using

this highly-confidential information for their personal benefit and benefit of Will Source

to create an unfair competitive advantage to the detriment of People Source.

      60.    Upon information and belief, Anna, Wayne, Kathy, and Will Source, acting

through its owners and corporate officers, Anna and Kathy, are using People Source’s

trade secrets and other confidential and proprietary business information to actively

solicit People Source’s customers for the benefit and profit themselves personally and

benefit and profit Will Source. Customers of People Source have informed People

                                           24
          Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 25 of 33



Source that Anna has solicited their businesses on behalf of Will Source, even telling

People Source customers (falsely) that People Source was in financial distress. Anna is

making these negative and disparaging comments about People Source to create an unfair

competitive advantage to the detriment of People Source and to tortiously interfere with

People Source’s existing contractual relationships. Since Anna resigned her employment

with People Source and misappropriated People Source’s trade secrets and confidential

business information, People Source has lost a significant amount of business and

revenue to Will Source.

       61.     Upon information and belief, Anna actively solicited and continues to

solicit key People Source employees to work for Will Source using People Source’s

confidential and proprietary business information. While some People Source employees

came back to work at People Source the Monday after their Friday delivery of their

respective Employee Resignation Letters, People Source has been compelled to pay these

returning employees higher wages just to recover and retain personnel they had already

expended resources on in the form of training, wages and personal and professional

development.

       62.     Because    of   Defendants’     wrongful     and    unlawful    conduct     in

misappropriating all of People Source’s trade secrets from its Louisiana operations,

People Source was forced to temporarily uproot and transplant management and office

staff from its corporate office and other offices in different states to Louisiana until such

time as the disruptions caused by Defendants’ actions can be resolved, and has thereby



                                             25
         Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 26 of 33



incurred a substantial spike in operating costs in addition to the substantial economic

damages from the lost customers pilfered by the Defendants.

      63.    Defendants’ actions have resulted in great financial harm to People Source

which is continuing as of the date of this Verified Complaint and will continue into the

future without an abatement of the wrongdoing of the Defendants.

                                FIRST CAUSE OF ACTION

VIOLATIONS OF THE DEFEND TRADE SECRETS ACT, 18 U.S.C. § 1836 et seq.
                        (All Defendants)

      64.    People Source adopts and incorporates by reference the allegations set forth

in paragraphs 1-63, and the introductory statement, in this Verified Complaint.

      65.    Certain of People Source’s business practices and methods, and information

relating to its products, customers, suppliers, manufacturers and vendors, including,

without limitation, products, pricing structures, pricing lists, customer lists, customer

information, billing information, customer specific budgets, personal employee

information, marketing plans, bid proposals, work orders, service orders, material orders,

new product information, material specifications, technical know-how, processes, product

development, marketing and pricing strategies, compilations of industry data and

consumer needs, habits and preferences, intellectual property and other technical

information, and non-published financial and sales information, are proprietary and

confidential to People Source and constitute protectable trade secrets and other

confidential business information under the DTSA.




                                           26
          Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 27 of 33



       66.    People Source has taken reasonable efforts to protect and maintain the

secrecy and confidentiality of its trade secrets and confidential business information.

       67.    People Source’s trade secrets are not generally known in the employee

staffing and direct hire industry or to the general public, and their secrecy confers

substantial economic advantage and benefit to People Source.           Knowledge of this

information would also confer a substantial economic benefit to People Source’s

competitors, including the Defendants.

       68.    The circumstances of the individual Defendants’ employment or consulting

arrangement with People Source gave rise to fiduciary duties and contractual obligations

to maintain the secrecy of People Source’s trade secrets and confidential business

information and to strictly limit their use to People Source business activities and for

People Source’s exclusive benefit.

       69.    Defendants, through improper means and without authorization, either

directly or indirectly misappropriated, misused and/or disclosed People Source’s trade

secrets to and for the benefit of themselves and Will Source.

       70.    In addition, the Defendants systematically targeted and solicited key People

Source employees to work for Will Source in the same or substantially similar capacity in

which they worked for People Source, knowing that they possess specific knowledge of

People Source’s trade secrets and confidential business information and that such trade

secrets and confidential business information would provide immediate benefit to the

Defendants.



                                            27
             Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 28 of 33



       71.      Moreover, upon information and belief, some or all of the individual

Defendants are performing and will continue to perform work for Will Source that is so

similar to their responsibilities at People Source that it will not be possible for them to

discharge those responsibilities without disclosing, using and/or relying upon their

knowledge of People Source’s trade secrets and confidential business information for the

benefit of Will Source. Thus, not only have the individual Defendants already induced,

disclosed, used and/or relied upon People Source’s trade secrets and confidential business

information for the benefit of Will Source, it is inevitable that they will continue to do so

unless they are restrained and enjoined from continuing to do so.

       72.      As a direct and proximate result of the Defendants’ deliberate, willful and

malicious misappropriation of People Source’s trade secrets and confidential business

information, People Source has sustained and will continue to sustain severe, immediate

and irreparable harm, damage and injury to the value of its trade secrets, confidential

business information and competitive advantage, which People Source has expended

significant time, effort and money to secure.

       WHEREFORE, People Source respectfully requests the Court to enter judgment

in its favor on People Source’s First Cause of Action and award the following relief:

       (a)      Temporary restraining order, and preliminary and permanent injunctive

       relief, as set forth in People Source’s Second Cause of Action below;

       (b)      Compensatory/actual damages in an amount to be determined at trial

pursuant, but in excess of $75,000.00 (as a minimum) for purposes of diversity

jurisdiction pursuant to 28 U.S.C. § 1332;

                                             28
            Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 29 of 33



      (c)      All available damages for the Defendants’ unjust enrichment caused by the

misappropriation of any and all trade secrets or other confidential business information

that is not addressed in computing damages for the actual losses requested above;

      (d)      In lieu of damages measured by any other available methods under the

DTSA, People Source seeks the damages caused by the misappropriation of the

Defendants measured by imposition of liability for a reasonable royalty for the

Defendants’ unauthorized disclosures and/or use of the trade secrets.

      (e)      Based on the willful and malicious conduct of the Defendants, People

Source seeks exemplary damages of two (2) times the amount of actual damages

awarded.

      (f)      Reasonable attorney’s fees and such other relief as the Court deems just and

proper.

                             SECOND CAUSE OF ACTION

                                 INJUNCTIVE RELIEF
                                    (All Defendants)

      73.      People Source adopts and incorporates by reference the allegations set forth

in paragraphs 1-72, and the introductory statement, in this Verified Complaint.

      74.      People Source has a clearly ascertainable and protectable right to: (i)

enforce the Agreements with the Defendants; (ii) prevent the unauthorized disclosure

and/or use of its confidential information; (iii) maintain a stable workforce and protect

against the raiding of key employees by former employees and competitors; and (iv)




                                            29
            Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 30 of 33



prevent actual or threatened misappropriation, and inevitable disclosure, of its trade

secrets under the DTSA.

       75.     People Source has a strong likelihood of prevailing on the merits of its

causes of action, including those causes of action which entitle People Source to

injunctive relief.

       76.     People Source’s remedy at law is inadequate, and it will suffer irreparable

harm if injunctive relief is not granted, because, among other things, it derives

immeasurable value from: (i) the secrecy of its trade secrets and other confidential and

proprietary information; and (ii) the stability of its workforce and key employees that are

essential to the operation of People Source and for the maintenance of customer

relationships. Both of these protectable interests afford People Source a competitive

advantage in the marketplace. If the status quo is not maintained, People Source will

continue to lose this competitive advantage.

       77.     Defendants will not be injured by the entry of a restraining order and

injunction because the individual Defendants can continue to work for Will Source and

Will Source can continue operating its temporary employee staffing business.           The

restraining order and injunction would only prohibit the Defendants from using People

Source’s trade secrets and other confidential and proprietary information illegally

obtained to unfairly compete against People Source. Further, the Defendants cannot

properly claim injury from undertaking conduct of which they are legally prohibited from

pursuing.



                                            30
          Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 31 of 33



       78.    The public interest is in favor of protecting property rights and fair

competition in the marketplace.       Certainly the public interest is not offended by

restraining Defendants from using People Source’s trade secrets and other confidential

and proprietary information to the detriment of People Source, especially, when, as here,

the individual Defendants are not foreclosed from working for Will Source, nor are

Defendants foreclosed from operating their business.

       WHEREFORE, People Source respectfully requests the Court to enter judgment

in its favor on People Source’s Second Cause of Action and award the following relief:

              (a)    Temporary restraining order, and preliminary and permanent

injunction, to:

                     (i)    Restrain and enjoin Defendants from, directly or indirectly,

       misappropriating, disclosing and/or using People Source’s trade secrets and

       confidential business information;

              (b)    Preliminary and permanent injunction to enjoin Defendants from

developing, marketing and/or selling any product incorporating People Source’s trade

secrets, confidential information and/or exclusive intellectual property rights;

              (c)    Mandatory injunction to compel Defendants to assign to People

Source the entire right, title and interest in all products and intellectual property based on

and/or incorporating People Source trade secrets, confidential information and/or

exclusive intellectual property rights;




                                             31
         Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 32 of 33



             (d)    Mandatory injunction to compel Defendants to return all People

Source trade secrets, confidential information, and all other proprietary information and

property belonging to People Source; and

             (e)    Such other relief as the Court deems just and proper.

                                   JURY DEMAND
                                     (All Claims)

      People Source demands trial by jury on all the claims for damages.


                                           Respectfully submitted,

                                           s/ Adam W. Childers
                                           Adam W. Childers, OBA #18673
                                           Allen Hutson, OBA #30118

                                           -- Of the Firm --

                                           CROWE & DUNLEVY
                                           A Professional Corporation
                                           Braniff Building
                                           324 N. Robinson Ave., Suite 100
                                           Oklahoma City, OK 73102-8273
                                           (405) 235-7700
                                           (405) 239-6651 (Facsimile)
                                           adam.childers@crowedunlevy.com
                                           allen.hutson@crowedunlevy.com

                                           ATTORNEYS FOR PLAINTIFF PEOPLE
                                           SOURCE STAFFING PROFESSIONALS,
                                           LLC




                                           32
Case 5:19-cv-00275-R Document 1 Filed 03/22/19 Page 33 of 33
